t c summary opinion united_states tax_court taquisa devon mackey petitioner v commissioner of internal revenue respondent docket no 6749-06s filed date taquisa devon mackey pro_se jeffrey s luechtefeld and francis c mucciolo for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner taquisa devon mackey and arvin d mackey’ sec_2002 income_tax and a dollar_figure deficiency in petitioner’s income_tax after concessions the issue for decision is whether petitioner is entitled to claimed itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference petitioner taquisa devon mackey resided in winter park florida at the time the petition was filed petitioner was married to arvin d mackey in and filed a joint federal_income_tax return for that year for petitioner filed as head_of_household during the years at issue petitioner worked as a health care coordinator and an infection control nurse petitioner claimed various itemized_deductions for and including medical_expenses taxes home and for respondent concedes that petitioner is entitled to a deduction for interest_expense in the amount of dollar_figure and a deduction for taxes in the amount of dollar_figure for respondent concedes that petitioner is entitled to a dollar_figure child_tax_credit and a dollar_figure child_care_credit although the notice_of_deficiency for was issued to both arvin d and taquisa devon mackey only ms mackey filed a petition with this court investment_interest contributions and miscellaneous_itemized_deductions other than amounts allowed by respondent in the notices of deficiency or immediately prior to trial petitioner did not attempt to substantiate the claimed deductions petitioner asserts that the tax returns in issue were prepared by a representative of economy income_tax services eits petitioner further suggests that eits defrauded many taxpayers including herself and that the amounts reflected on the returns are inaccurate and not based on reality petitioner argues that the internal_revenue_service irs was complicit in permitting eits to continue to prepare returns while under investigation by the irs burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof petitioner’s claimed itemized_deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs petitioner provided no information as to itemized_deductions and effectively conceded the issue respondent is accordingly sustained on this issue except to the extent of concessions made prior to trial petitioner’s assertion that she should not be liable for tax because her return preparer may have violated certain laws is misplaced congress has provided the commissioner with remedies that may be enforced against dishonest return preparers see sec_6694 sec_6695 sec_7407 hyler v commissioner tcmemo_2005_26 there is no provision in law however that would relieve petitioner of her personal liability for a tax_deficiency on account of a dishonest return preparer hyler v commissioner supra we note that a taxpayer may be relieved from an accuracy-related_penalty under sec_6662 where the taxpayer reasonably relies on a return preparer 108_tc_147 as noted above however respondent did not determine any penalties in this case and accordingly this exception does not apply to reflect the foregoing decision will be entered under rule
